PER CURIAM
The husband, William Millsaps, appeals the judgment entered by the Circuit Court of St. Louis County dissolving his marriage to the wife, Marie Millsaps. Finding no error, we affirm the trial court's judgment.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 84.16(b)(1).1

The wife has filed a motion to strike the husband's exhibits V-1, V-2, V-3, and V-4. Because the husband did not offer these exhibits into evidence at trial and accordingly the trial court did not admit them, we grant the wife's motion to strike the exhibits. An exhibit is not part of the record and normally cannot be considered on appeal if it was not introduced into evidence at trial. City of Kansas City v. Cosic , 540 S.W.3d 461, 464 (Mo. App. W.D. 2018).